Citation Nr: 9923779	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-26 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection heart disease.

2.  Entitlement to service connection for a lung disorder 
claimed as a residual of asbestos exposure during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1960 
to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for heart disease, and foe a lung disorder claimed 
as a residual of asbestos exposure during service. 

In April 1999, a hearing was held before Joaquin Aguayo-
Pereles, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The issue involving entitlement to service connection for a 
lung disorder as a result of asbestos exposure during service 
is the subject of a remand which follows the Board's 
decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of any 
cardiovascular disorder during service or within the first 
post-service year.

2.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's cardiovascular 
disorders.  

3.  The earliest medical reports dealing with any 
cardiovascular disability are dated decades after service and 
do not relate the disorder to the veteran's military service.  

4.  There is no medical opinion, or other competent evidence 
linking any current cardiovascular disorder to the veteran's 
active military service.  

5.  A cardiovascular disorder was not manifested during 
service or within the first post service year.

6.  The claim of service connection for a heart disorder is 
not plausible.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for a heart disease and/or a 
cardiovascular disorder, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Cardiovascular-renal 
disease, including hypertension, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent or more within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  "Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology."  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had cardiovascular disease during 
service or the first post-service year; (2) whether he has 
any current cardiovascular disorder; and, if so, (3) whether 
this current disability is etiologically related to active 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for all of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
that the veteran had any cardiovascular disorder during 
service.  The veteran's May 1963 separation examination 
reveals normal chest, heart, and vascular evaluations with no 
abnormalities noted by the examining physician.  The 
veteran's blood pressure was recorded as 128/80.

The veteran testified at a hearing before the undersigned 
member of the Board that he had been diagnosed with heart 
murmurs subsequent to service.  However, the veteran could 
not name any such diagnosing physician.  He also testified 
that his first treatment for a cardiovascular disorder was in 
1989. 

The RO has obtained a considerable volume of medical records 
related to medical treatment of the veteran from private 
physicians and VA medical facilities.  The earliest 
indication of any cardiovascular disorder is an April 1989 
treatment note from the veteran's private physician.  This 
record reveals that the veteran had complaints of chest pain.  
Electrocardiogram testing revealed results showing a heart 
murmur and a myocardial infarction (heart attack).  
Subsequent to this there is a large volume of medical 
evidence which reveals that the veteran has required 
continued treatment for cardiovascular disorders which 
include hypertension, aortic stenosis, and coronary artery 
disease.  The VA medical records reveal that the veteran 
required by-pass surgery in 1989 and had a cardiac 
catheterization in 1996.  VA treatment records show that the 
veteran requires continuing treatment for his cardiovascular 
disorders.  

The veteran's claim for service connection for heart disease 
is best summarized on his December 1996 notice of 
disagreement.  The veteran stated that "I contend that part 
of my heart condition is associated with problems I have 
breathing and the extra strain it places on my heart."  The 
veteran's claim with respect to service connection for a lung 
disorder resulting from alleged asbestos exposure is the 
subject of a remand which follows this decision.  However, 
even assuming that the veteran was service connected for an 
asbestos related lung disorder, there is absolutely no 
competent medical evidence of record which in any way relates 
the veteran's heart disease to his lung disorders.  

The veteran's testimony is not competent to establish that he 
incurred a cardiovascular disorder during his active service.  
While lay testimony is sufficient to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The veteran's sworn testimony and other statements 
are not competent evidence to establish the etiology of his 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current cardiovascular disorders are related to his claimed 
lung disorders or to his period of military service over 
three decades earlier.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The evidence of record reveals that the veteran has current 
cardiovascular disorders.  However, there is no evidence of 
any such disorders during service or during the first post-
service year.  There is also no competent evidence of record 
which relates the current heart disease to military service 
or the veteran's lung disorders.  See Caluza, 7 Vet. App. at 
506. There is no medical evidence establishing a link to the 
veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1998).

The veteran does not meet the second and third elements 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
there is no evidence which would render the claim plausible.  
Since the veteran has not met his initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).




ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for heart disease is denied.  


REMAND

The veteran claims that he was exposed to asbestos during 
military service and that this resulted in his developing a 
lung disorder.  The veteran has submitted several written 
statements as well as sworn hearing testimony to support his 
claim.  In these statements he asserts that he had asbestos 
exposure during service and that this is what caused his 
current lung disorders.  He testified that, although he had a 
long history of working in the shipyard industry after 
service, this employment was in a management position and did 
not expose him to asbestos.  However, a November 1994 letter 
from a private physician indicates a different history.  In 
this letter the physician noted that the veteran reported a 
prolonged history of post-service asbestos exposure for a 
period of approximately 30 years.  The physician specifically 
diagnosed asbestosis and related it to the veteran's post-
service asbestos exposure as a shipyard worker.  Moreover, 
this letter indicates that the veteran is involved in 
litigation related to his post- service asbestos exposure.  
The RO should obtain the records related to the veteran's 
asbestos litigation. 

The Board also notes that in the 1994 letter, the private 
physician diagnosed pulmonary asbestosis and indicated that 
x-ray examination revealed the presence of pulmonary 
fibrosis.  However, the March 1996 VA examination report does 
not confirm the presence of pulmonary fibrosis on x-ray 
examination.  Another VA examination should be conducted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  The 
case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
asbestosis.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
relevant records of treatment from all 
the sources listed by the veteran which 
are not already on file.  The Board is 
particularly interested in obtaining all 
records and reports of Dr. Gaeton D. 
Lorino.  All information obtained should 
be made part of the file.  The RO should 
also obtain all the records of any 
treatment at VA facilities which are not 
already on file.  

2.  The veteran should be asked to 
provide a complete and accurate 
description of all asbestos related 
claims and litigation that he is pursuing 
independent of his claim for service 
connection.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should obtain all 
records related to these claims and 
suits.

3.  Following the above, the veteran 
should be accorded a VA pulmonary 
examination.  The report of examination 
should include a detailed account of all 
manifestations of asbestos related 
pulmonary disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Specifically, chest x-rays should 
be conducted and the examining physician 
and the examining radiologist must provide 
specific opinions as to whether there is 
any evidence of pulmonary fibrosis.  The 
examining physician is requested to render 
an opinion as to whether the veteran has 
any asbestos related pulmonary disorders.  
The physician is also requested to review 
the veteran's history of asbestos exposure 
and render an opinion as to whether it is 
as likely as not that any asbestos related 
pulmonary disorder was caused by the 
veteran's 30-year history of post-service 
asbestos exposure rather than possible 
exposure for a period of three years 
during service.  If the veteran's 
pulmonary disorder is the result of some 
other cause, the physician should clearly 
indicate so.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner.  The examining 
physician specialist should provide 
complete rationale for all conclusions 
reached.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report to ensure that it 
complies with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.   After completion of the above, the 
RO should readjudicate the issues of 
entitlement to service connection for the 
veteran's lung disorder with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand. In this 
regard, the RO should give full 
consideration to whether the claim is 
well grounded.  Nolen v. West, 12 
Vet.App. 347 (1999).  

6.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999). ).  He is further advised that he 
should assist the RO in the development 
of his claim, and that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  See: 38 C.F.R. §§ 3.158, 3.655 
(1998) and Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Once the foregoing has been accomplished, both the veteran 
and his representative should be furnished a supplemental 
statement of the case covering all the pertinent evidence, 
law and regulatory criteria.  They should be afforded a 
reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

